ORDER
PER CURIAM.
William McCleery appeals from the judgment convicting him of one count of burglary in the first degree, Section 569.160, RSMo 1994, one count of forcible rape, Section 566.030, RSMo 1994, and two counts of forcible sodomy, Section 566.060, RSMo 1994 entered in the Circuit Court of St. Louis County after a jury trial.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. No precedential or jurisprudential purpose would be served by an *844extended opinion reciting detailed facts and restating principles of law. We have, however, provided the parties with a memorandum opinion for their exclusive use detailing the reasons for this decision. We affirm the judgment pursuant to Rule 30.25(b).